Exhibit 10.1

 

GRAPHIC [g176401kmi001.jpg]

 

July 23, 2014

 

CommonWealth REIT
Two North Riverside Plaza, Suite 600
Chicago, IL 60606

 

Re: Transaction Agreement dated June 8, 2009

 

Ladies and Gentlemen:

 

Government Properties Income Trust (“GOV”) and CommonWealth REIT (f/k/a HRPT
Properties Trust) (“CWH”) are parties to a Transaction Agreement dated June 8,
2009 (the “Transaction Agreement”), which provides, inter alia, for a certain
right of first purchase in favor of GOV over certain properties of CWH and
certain restrictions on each of CWH and GOV with respect to their investment in
real property, all as set forth in Sections 3.1, 3.2 and 3.3 of the Transaction
Agreement.  CWH and GOV no longer believe continuation of those rights and
restrictions are in their respective best interests and each hereby irrevocably
waives its respective rights and releases the other from any obligations
thereunder.  Accordingly, effective as of the date hereof, all obligations of
CWH and GOV under Sections 3.1, 3.2 and 3.3 of the Transaction Agreement shall
be deemed null and void and of no further force or effect.

 

Please confirm your agreement by signing below and returning a copy of this
letter by e-mail and the original by courier to the undersigned.  An executed
copy of this letter shall be deemed an original for all purposes.

 

 

 

Very truly yours,

 

 

 

 

 

Government Properties Income Trust

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

 

Name:

Mark L. Kleifges

 

 

 

Title:

Chief Financial Officer

Agreed:

 

 

 

 

 

CommonWealth REIT

 

 

 

 

 

By:

/s/ Orrin S. Shifrin

 

 

 

Name:

Orrin S. Shifrin

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

--------------------------------------------------------------------------------